   Case: 3:20-cr-00132-TMR Doc #: 22 Filed: 03/16/21 Page: 1 of 4 PAGEID #: 70




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION



UNITED STATES OF AMERICA,                         :

                   Plaintiff,                     :      Case No. 3:20-CR-132

     v.                                           :      District Judge Thomas M. Rose

A. PHILIP THOMAS CHRISTIAN,                       :

                   Defendant.


                    SENTENCING HEARING NOTICE AND ORDER

            This case is scheduled for a sentencing hearing on April 29, 2021 at 10:30 a.m. in

     Courtroom 2, United States Courthouse, Dayton, Ohio, before Judge Thomas M. Rose.

     Title 18 U.S.C. § 3553(a) lists the following factors which must be considered in determining

     a reasonable sentence in each case:

            a) Factors to be considered in imposing a sentence.--The court
            shall impose a sentence sufficient, but not greater than necessary,
            to comply with the purposes set forth in paragraph (2) of this
            subsection. The court, in determining the particular sentence to be
            imposed, shall consider--

               (1) the nature and circumstances of the offense and the history
               and characteristics of the defendant;

               (2) the need for the sentence imposed--

                  (A) to reflect the seriousness of the offense, to promote
                  respect for the law, and to provide just punishment for the
                  offense;

                  (B) to afford adequate deterrence to criminal conduct;


                                             1
Case: 3:20-cr-00132-TMR Doc #: 22 Filed: 03/16/21 Page: 2 of 4 PAGEID #: 71




              (C) to protect the public from further crimes of the
              defendant; and

              (D) to provide the defendant with needed educational or
              vocational training, medical care, or other correctional
              treatment in the most effective manner;

           (3) the kinds of sentences available;

           (4) the kinds of sentence and the sentencing range established
           for--

              (A) the applicable category of offense committed by the
              applicable category of defendant as set forth in the
              guidelines--

                 (I) issued by the Sentencing Commission pursuant to
                 section 994(a)(1) of title 28, United States Code, subject
                 to any amendments made to such guidelines by act of
                 Congress (regardless of whether such amendments have
                 yet to be incorporated by the Sentencing Commission into
                 amendments issued under section 994(p) of title 28); and

                 (ii) that, except as provided in section 3742(g), are in
                 effect on the date the defendant is sentenced; or

              (B) in the case of a violation of probation or supervised
              release, the applicable guidelines or policy statements issued
              by the Sentencing Commission pursuant to section 994(a)(3)
              of title 28, United States Code, taking into account any
              amendments made to such guidelines or policy statements by
              act of Congress (regardless of whether such amendments
              have yet to be incorporated by the Sentencing Commission
              into amendments issued under section 994(p) of title 28);

           (5) any pertinent policy statement--

              (A) issued by the Sentencing Commission pursuant to
              section 994(a)(2) of title 28, United States Code, subject to
              any amendments made to such policy statement by act of
              Congress (regardless of whether such amendments have yet
              to be incorporated by the Sentencing Commission into
              amendments issued under section 994(p) of title 28); and


                                             2
    Case: 3:20-cr-00132-TMR Doc #: 22 Filed: 03/16/21 Page: 3 of 4 PAGEID #: 72




                     (B) that, except as provided in section 3742(g), is in effect
                     on the date the defendant is sentenced.

                  (6) the need to avoid unwarranted sentence disparities among
                  defendants with similar records who have been found guilty of
                  similar conduct; and

                  (7) the need to provide restitution to any victims of the offense.

       Under the law announced by the Supreme Court on January 12, 2005, in United States v.

Booker, -- U.S. --, 125 S.Ct. 738 -- L.Ed.2d – (2005), the Sentencing Guidelines are no longer

required to be applied, but the guidelines, nevertheless must be considered, together with all of the

other factors enumerated in 18 U.S.C. § 3553(a).

       The PSI report contains the Probation Officer’s conclusions regarding the application of the

guidelines, and if the parties had any objections to the PSI report or the Probation Officer’s

applications, those objections should have been filed in accordance with Local Rule 32.1(c) and will

be heard in the same manner as they were heard pre-Booker. Any motions for departures based on

recognized guideline departures should also be filed and will be heard at the sentencing hearing. In

short, the procedures used to determine a correct sentencing guideline range will continue in the

same manner as they existed pre-Booker.

       If either party is of the opinion that a reasonable sentence would require a deviation from the

imprisonment range, i.e., a sentence other than a sentencing resulting from an application of the

sentencing guidelines, that party is ordered to file a Sentencing Memorandum, setting forth in detail

the reasons why the imprisonment range under a guideline application should not be followed in this

case, with particular reference to the other factors enumerated in 18 U.S.C. § 3553(a).

       Any Sentencing Memorandum must be filed no later than seven (7) business days following

the final disclosure of the presentence investigation report. If the other party opposes the Sentencing

                                                   3
    Case: 3:20-cr-00132-TMR Doc #: 22 Filed: 03/16/21 Page: 4 of 4 PAGEID #: 73




Memorandum, the opposing party shall file a Response to Sentencing Memorandum no later than

five (5) business days following the receipt of the Sentencing Memorandum. If the Court desires

any further memoranda or a continuation of the sentencing hearing, the parties will be so notified.

       IT IS SO ORDERED.




Date: March 16, 2021                                  s/ Thomas M. Rose
                                                      Thomas M. Rose, Judge
                                                      United States District Court




                                                  4
